Title: To Thomas Jefferson from David Humphreys, 3 October 1793
From: Humphreys, David
To: Jefferson, Thomas


Gibraltar, 3 Oct. 1793. Having announced in his last their arrival here with the hope of sailing to Alicante with the Portuguese fleet, they have been detained and probably will not leave in less than five or six days. The Portuguese fleet passed through the straits the day before yesterday, part of it coming into this harbor and part falling eastward of the Rock, before taking advantage of the current and resuming its voyage that evening. The fleet left Lisbon a day after they did with a fine body of troops much wanted by the Spanish, who by their own account were repulsed with considerable loss but who, from private letters by the last post, suffered even more severely. As hinted in his last, two infantry regiments and an artillery detachment set out from this garrison for Toulon without waiting for orders from England. A Swedish vessel that arrived yesterday brought news that the French minister had been sent from Naples and that 6,000 troops were embarking for Toulon when it sailed. Reports say that Lyons is totally destroyed and that, having completely vanquished the Royalists, the Republicans are marching in force on Toulon. There is no other news from France and nothing important from Barbary since his last. P.S. Three Dutch warships from Genoa arrived here to join Admiral Melvill’s squadron, which is soon expected. By the last marine list from Málaga, six or seven American vessels were there, some having been very far up the Mediterranean. Mace has received letters from Algiers and reports that the Algerines have rapidly increased their cruisers. A Swedish 74-gun ship and frigate have just arrived in the Mediterranean from the Baltic. The French commanding officer of a ship of the line, three frigates, and a corvette at Tunis has promised the Bey to make no captures on his coast. English merchant vessels bound for Tunis are unmolested.
